Citation Nr: 1418895	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-30 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at a September 2013 videoconference hearing held at the Houston, Texas, RO.  The transcript of the hearing is of record.


FINDING OF FACT

Granting the benefit of the doubt to the Veteran, the currently demonstrated tinnitus was caused by in-service exposure to acoustic trauma in connection with his duties.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for tinnitus is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009)) and the implementing regulations.

Merits of the Claim

The Veteran seeks service connection for tinnitus claimed as the result of in-service noise exposure during his active duty from 1966 to 1970.  The Veteran's service records reflect that the Veteran served in the U.S. Air Force as a cargo specialist, and worked on the flight line.  The Board finds that given the benefit of the doubt and the Veteran's credible lay testimony, the claim of tinnitus must be granted.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases"').  As tinnitus is not a chronic disease under § 3.309(a), the Court finds as a matter of law that continuity of symptomatology may not serve in lieu of medical nexus.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that he is entitled to service connection for tinnitus that resulted from in-service noise exposure.  Upon review of the evidence of record, the Board notes that the Veteran denied having tinnitus at his September 2010 VA examination.  At his September 2013 hearing, he testified that he was unaware of what tinnitus was and believed the ringing in his ears could not be corrected, so he never discussed it with a doctor.  The Veteran further testified at this hearing that he has had ringing in his ears since active duty service.  The Board notes specifically that tinnitus is subjective and the kind of condition which lay evidence is competent to describe, to include the time of onset.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran is competent to report symptoms of tinnitus because this requires only personal knowledge as it came to him through his senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran has made various statements regarding his in-service incurrence of tinnitus and he is competent to report the onset and course over the years of his tinnitus.  Further, in some cases, lay evidence will be competent and credible evidence of etiology.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  The Veteran's statements are both competent and credible in this case.  As noted above, the Board acknowledges that the Veteran asserted at his September 2013 video hearing that he had experienced it since service.

The evidence is at least in relative equipoise in showing that the Veteran's current tinnitus disorder is as likely as not due to harmful noise exposure consistent with the places, types and circumstances of his active duty service. 38 U.S.C.A. § 1154(a) (West 2002).


ORDER

Service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


